Poch, J. This matter coming to be heard on the joint stipulation of the parties, due notice having been given and the Court being fully advised in the premises, we find as follows: The instant claim arises from damage sustained by Claimant’s automobile. The parties have met before the commissioner in several pretrial conferences and have agreed to settle the matter for $610.00. This figure appeárs to be reasonable and fair, and seems to have been reached after considerable deliberation. The Court is not bound to accept such stipulations, but, at the same time, it hesitates to interpose a controversy between parties where none appears to otherwise exist. Where, as in the instant claim, the settlement appears to be reasonable and fair, and entered into with full knowledge of the facts and the law, we find no reason not to honor it. Claimant is hereby awarded $610.00 in full and final satisfaction of the instant claim.